Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors RX Scripted, Inc. Holly Springs, North Carolina We consent to the inclusion in the Amended Registration Statement on Form S-1 of RX Scripted, Inc., of our report dated May 9, 2008, relating to the financial statements of RX Scripted, Inc. as of January 31, 2008 and for the years ended January 31, 2008 and 2007. We also consent to the reference to our firm under the heading "Experts" appearing therein. /s/ GBH CPAs, PC GBH CPAs, PC www.gbhcpas.com Houston, Texas August 20, 2008
